Name: Commission Regulation (EC) No 2592/98 of 1 December 1998 amending Regulation (EC) No 2544/98 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities 2. 12. 98L 324/26 COMMISSION REGULATION (EC) No 2592/98 of 1 December 1998 amending Regulation (EC) No 2544/98 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13(3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (3), as last amended by Regulation (EC) No 2072/98 (4), and in particular Article 13(3) thereof, Whereas Commission Regulation (EC) No 2544/98 (5) fixed the refunds applicable on exports of products processed from cereals and rice; Whereas a check has shown that the published version does not correspond to the measures presented for an opinion to the Management Committee; whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 2544/98 for the products covered by Product Code 1702 90 79 9000 the amount 74,32 is replaced by 70,32. Article 2 This Regulation shall enter into force on 2 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 329, 30. 12. 1995, p. 18. (4) OJ L 265, 30. 9. 1998, p. 4. (5) OJ L 318, 27. 11. 1998, p. 36.